Russell, J.
1. A motion in arrest of judgment is not the proper mode of presenting to the attention of the court errors in overruling a motion for continuance, or in allowing a separation of the jury. A motion in arrest of judgment must be predicated upon some defect appearing on the face of the record or pleadings.
2. The overruling of a demurrer is not a proper ground of a motion for new trial. The objection to the overruling of a demurrer to an indictment or accusation must be preserved by exceptions pendente lite, unless the main bill of exceptions, containing this assignment of error, be certified within twenty days after the demurrer is overruled.
3. It is not error to overrule a ground of a motion for new trial which is predicated upon newly discovered evidence merely impeaching in its character. Even if the affidavits in support of this ground had not *854been merely impeaching, it does not appear but that the exercise of ordinary diligence would have secured the evidence alleged to have been newly discovered, inasmuch as the affiants had been subpoenaed by the movant, and were present in court during the trial.
Accusation of unlawful sale of liquor, from city court of Fitzgerald — Judge Jay. July 12, 1908.
Submitted October 8,
Decided October 12, 1908.
E. Wall, Bull & Reid, for plaintiff in error.
O. H. Elkins, solicitor, McDonald & Quincey, contra.

Judgment affirmed.